Citation Nr: 1627716	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) improved pension benefits in the calculated amount of $25,610, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran had active service from March 1974 to September 1977. 

This appeal arises from a May 2012 decision of the Committee on Waivers and Compromises (COWC) of the Milwaukee, Wisconsin RO.  This matter was before the Board in April 2013 when it was remanded for a travel Board hearing.

This case is now in the jurisdiction of the Montgomery, Alabama RO.  

In July 2010, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Remand is required in this case for the AOJ to make a determination regarding the issue of the validity of the debt.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Schaper, 1. Vet. App. at 434; VAOPGCPREC 6-98 (noting that where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.)  In this regard, any portion of the overpayment found to be improperly created would not constitute a debt owed by the Veteran, and, accordingly, the overpayment would be reduced by that amount.

The overpayment at issue in this case was created in January 2012, when the AOJ retroactively terminated the Veteran's VA improved pension benefits effective October 1, 2009, on the basis of his concurrent receipt of Social Security Administration (SSA) disability benefits.  See January 31, 2012 Notification Letter in VVA.  The Veteran was then informed by the VA Debt Management Center (DMC) that as a result, an overpayment in the amount of $25,601, had been created, which must be repaid.  See February 12, 2012 DMC First Demand Letter in VVA.  He requested a waiver of the recovery of the overpayment, and the COWC denied the waiver request on the basis that such would be against equity and good conscience.  See May 1, 2012 VA 4-1837 Decision on Waiver Indebtedness in VVA.

The Veteran has clearly challenged the validity or proper creation of the debt.  Specifically, he maintains that he informed the AOJ of his SSA award on three separate occasions, beginning via telephone in August 2010, before any action was taken on the part of VA.  See May 2012 Notice of Disagreement and August 2015 hearing transcript in VBMS.  Moreover, the record is not clear on the timing of the SSA award.  The AOJ stated that it "assumed" that the Veteran concurrently received SSA benefits, in an amount exceeding his VA pension, beginning September 2009 based on information from SSA that the Veteran first became entitled to SSA benefits in August 2009.  See November 18, 2011 Notification Letter in VVA.  The Veteran alleges, however, that he did not begin receiving SSA benefits until August 2010.  See May 2012 Notice of Disagreement and August 2015 hearing transcript in VBMS, August 25, 2011 Eligibility Verification Report in VVA.  While a November 4, 2011 Share Print Screen, see VVA, confirms that the Veteran's SSA entitlement began in August 2009, it is unclear as to the date that benefit payments were actually sent to the Veteran.  

It appears from this that after the Veteran's SSA claim was ultimately granted, he likely received a lump sum payment, which included retroactive benefits.  If so, a reduction in the overpayment may be in order.  In this regard, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective at the end of the month in which the increase occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).  Thus, it is possible that the date payments commenced controls his entitlement to pension benefits, and not the effective date of the SSA award.

Therefore, the Board finds that VA must obtain verification from SSA as to the date on which the Veteran's SSA payments commenced.  In addition, the Veteran should submit an updated financial status report.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and return an updated Financial Status Report.
 
2.  Obtain verification from SSA as to payments made to the Veteran for the period from June 1, 2007, through October 1, 2009, in particular, when payments to the Veteran actually commenced.  The payments actually made and the dates thereof should be provided by SSA.
 
3.  Then, adjudicate the issue of whether the debt was properly created, to include validity of the amount of debt created.  Make any necessary adjustments to the amount of the overpayment charged, in light of the information received from SSA concerning dates payments were made. 
 
4.  For any remaining overpayment, reconsider the matter of waiver of recovery of the overpayment.  If the decision remains adverse to the Veteran, he and his representative should be provided an appropriate supplemental statement of the case, and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




